203 F.2d 954
Lynne GREGG, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Jon GREGG, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10873.
No. 10874.
United States Court of Appeals Third Circuit.
Argued April 6, 1953.
Decided April 17, 1953.

On Petition to Review Decision of the Tax Court of the United States.
Thomas Erskine, Philadelphia, Pa. (James F. McMullan, Clark, Ladner, Fortenbaugh & Young, Philadelphia, Pa., on the brief), for appellants.
Melva M. Graney, Washington, D. C. (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to the Atty. Gen., on the brief), for respondent.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
These appeals from decisions of the Tax Court raise the question whether an agreement between the taxpayers and a manufacturing company constituted a license to use a patent or a sale thereof. The Tax Court, upon examination of the agreement, concluded that the transaction was a license. We agree and for the reasons stated in that court's opinion in 18 T.C. 291.


2
The decisions will be affirmed.